Citation Nr: 0616436	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with major 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from July 1973 to April 1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
PTSD.  In a subsequent November 2003 rating decision, the RO 
granted service connection for PTSD with major depression 
rated 30 percent disabling effective September 5, 2002. 

The veteran requested a Board hearing in May 2004.  He 
amended this request in May 2004, indicating that he wanted 
an RO hearing instead.  He was scheduled for an RO hearing in 
September 2004, but this request was withdrawn.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD with major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2002 letter, prior to issuance of the initial rating 
decision, VA informed the veteran of the evidence necessary 
to substantiate his claim for service connection and asked 
him to provide any evidence that pertains to his claim.  The 
letter delineated evidence that had been requested by VA; 
evidence VA would reasonably seek to obtain; and information 
and evidence for which the veteran was responsible.  

The November 2002 letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date should the appellant's claim for service 
connection for PTSD be granted.  In a November 2003 rating 
decision, the RO granted service connection for PTSD with 
major depression; and the issue on appeal concerns the 
appellant's claim of entitlement to an increased rating for 
this now service-connected disability.  

Even though the November 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
November 2002 letter VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for PTSD in the November 2003 rating decision and assigned an 
initial 30 percent disability rating effective September 5, 
2002, the date of receipt of the veteran's claim for service 
connection.  Therefore, the November 2002 letter served its 
purposes in that it provided section 5103(a) notice to the 
appellant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the appellant's February 2004 notice of disagreement (NOD) 
the claimant took issue with the initial 30 percent 
disability rating and requested a 50 percent disability 
rating.   Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an April 2004 SOC which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher initial rating.   See 38 U.S.C.A. 
§ 7105(d)(1).   Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess, supra.  

The veteran's service medical records, VA examinations, and 
private treatment records have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

The veteran is seeking an increased evaluation for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the evidence supports 
a 50 percent rating for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
distinguished a new claim for an increased rating of a 
service-connected disability and a case where the veteran 
expresses dissatisfaction with an initial rating of a 
disability that has just been service-connected.  See 
Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
In this case, a staged rating is for consideration.

The veteran is currently assigned a 30 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) codes 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind schoolwork).  DSM-IV at 46-
47.  GAF codes from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The record 
shows that veteran's symptoms have resulted in occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran has exhibited difficulty maintaining employment 
after service due to PTSD with major depressive disorder.  
During a December 2002 intake assessment at the Fort Worth 
Vet Center, the veteran reported that he worked primarily in 
construction and had over 20 jobs since leaving the Army.  
His longest employment was for 2 years.  He also described 
difficulties getting along with supervisors and co-workers.  
At the time of the assessment, he was employed by a friend 
who owned a construction company.  In an October 2003 VA 
examination, the examiner assessed the veteran with Axis IV 
psychosocial and environmental problems, stating that the 
veteran has had frequent temporary jobs because of his 
unfriendly social behavior.  The veteran was working in 
construction at that time.  In a February 2004 examination, 
Dr. M.H.B. stated that the veteran's inability to plan in 
light of his anhedonia, and his need to drink to not think 
about Vietnam, and his irritability were problems for him in 
making progress in work.  Dr. M.H.B. noted, however, that the 
veteran did get up and look for work.  During an October 2005 
examination, the veteran was working full time doing 
maintenance work for a hotel.  He stated that he always had 
problems getting along with people, and that he worked okay 
as long as he could work by himself.  He also stated that he 
had not missed any work due to PTSD symptoms in his most 
recent job. 

The veteran exhibits symptoms such as disturbances of 
motivation and mood.  October 2003 and October 2005 VA 
examinations and a February 2004 examination by Dr. M.B. 
diagnose the veteran with PTSD with major depressive 
disorder.  During the October 2003 VA examination, the 
examiner noted mild depression with the veteran's general 
behavior.  During the February 2004 examination, Dr. M.B. 
stated that the veteran's mood was anhedonic, and his affect 
was flat, except that he got teary eyed when he talked about 
his son.  During the October 2005 VA examination, the 
examiner noted irritability and anger, as well as sadness and 
depression.  

The veteran's PTSD is manifested by social impairment with 
difficulty in establishing and maintaining effective work and 
social relationships.  During his psychiatric examinations, 
the veteran reported that he had problems getting along with 
people.  A December 2002 intake assessment at the Fort Worth 
Vet Center noted profound impairment and distress in the 
veteran's social, occupational and emotional life.  The 
veteran reported being married multiple times and reported 
having few friends.  A September 2003 treatment summary from 
the Forth Worth Vet Center noted that the veteran avoided 
making friends and continued to struggle with learning to 
trust people.  In October 2003, the VA examiner stated that 
the veteran has had frequent temporary jobs because of his 
unfriendly social behavior.  

The veteran was assessed with GAF codes of 45-50, 60, and 51-
60, respectively, during an October 2003 VA examination, a 
February 2004 examination by Dr. M.B., and an October 2005 VA 
examination.  His GAF codes of 45-50 reflect serious 
symptoms, or serious impairment in social or occupational 
functioning, and his GAF codes of 51-60 reflect moderate 
symptoms or moderate difficulty in social, occupational 
functioning.  The Board finds that the veteran's GAF codes 
are consistent with a 50 percent evaluation for PTSD due to 
occupational and social impairment with difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that the veteran does not exhibit other 
symptoms described for a 50 percent rating for PTSD such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; or impaired 
abstract thinking.

The veteran does not exhibit deficiencies in most areas, 
including work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships, to warrant a 70 percent evaluation.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).   The veteran's 
PTSD has not been shown to result in total occupational and 
social impairment to warrant a 100 percent evaluation.  Id.  

The Board has also considered the potential application of 
other provisions, including 38 C.F.R. § 3.321(b) (1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's assigned 50 percent evaluation already 
reflects occupational impairment resulting from the veteran's 
PTSD with major depression.  The veteran's disability has not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for the veteran's PTSD with major depression for the 
entire appeal period.  


ORDER

A 50 percent rating, but no higher, is granted for PTSD with 
major depression, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


